764 N.W.2d 573 (2009)
Andrea L. HOLMAN, Personal Representative of the Estate of Linda Clippert, Deceased, Plaintiff-Appellant,
v.
Mark RASAK, D.O., Defendant-Appellee.
Docket No. 137993. COA No. 279879.
Supreme Court of Michigan.
May 7, 2009.

Order
On order of the Court, the application for leave to appeal the November 18, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the Health Insurance Portability and Accountability Act of 1996 (HIPAA) permits ex parte interviews by *574 defense counsel with treating physicians pursuant to a qualified protective order.
The motion for leave to file brief amicus curiae is GRANTED. The Michigan Association for Justice and Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.